             Case 1:18-cv-04830-AKH Document 47 Filed 01/28/19 Page 1 of 3




                                                                                                  Robert J. deBrauwere
                                                                                                    Direct Tel: 212-326-0418
                                                                                                    Direct Fax: 212-326-0806
                                                                                        RdeBrauwere@PRYORCASHMAN.com


                                                         January 28, 2019



VIA ECF AND HAND DELIVERY

The Honorable Alvin K. Hellerstein
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10017

           Re:     Rosenberg v. Metropolis Group, Inc. et al., 18-cv-04830;
                   A&N Design Studio d/b/a Door3 Business Applications v. Rosenberg,
                   18-cv-11291
                   Parties’ Joint Request for an Order Confirming Stipulated Deadlines

Dear Judge Hellerstein:

       Marshal Rosenberg (“Rosenberg”) and A&N Design Studio d/b/a Door3 Business
Applications (“Door3”) jointly submit this letter requesting an order confirming the parties’
agreed-upon deadlines to answer or otherwise respond to the complaints filed in Marshal
Rosenberg v. Metropolis Group, Inc. et al., 18-cv-04830 and A&N Design Studio d/b/a Door3
Business Applications v. Marshal Rosenberg, 18-cv-11291.
     I.    Rosenberg v. Metropolis Group, Inc. et al., 18-cv-04830
        On January 25, 2019, Door3, through counsel, agreed to waive service of the summons
issued in Rosenberg v. Metropolis Group, Inc. et al., 18-cv-04830. Under Rule 4 of the Federal
Rules of Civil Procedure, Door3’s deadline to answer or otherwise respond to Rosenberg’s
amended complaint (the “FAC”) in that proceeding is or would be March 26, 2019.1
       By stipulation dated January 25, 2019, Rosenberg and Door3 agreed that Door3’s deadline
to answer or otherwise respond to the FAC shall be February 14, 2019. The stipulation, together
with Door3’s waiver of service and related documents, was filed via ECF on January 27, 2019.
See ECF Docket No. 46.




1
    Defendant Metropolis Group, Inc. submitted its answer to the FAC on January 4, 2019. See ECF Docket No. 42.
           Case 1:18-cv-04830-AKH Document 47 Filed 01/28/19 Page 2 of 3




The Honorable Alvin K. Hellerstein
January 28, 2019
Page 2

II.       A&N Design Studio d/b/a Door3 Business Applications v. Marshal Rosenberg, 18-cv-
         11291
       On January 25, 2019, defendant Rosenberg, through counsel, agreed to waive service of
the summons issued in A&N Design Studio d/b/a Door3 Business Applications v. Marshal
Rosenberg, 18-cv-04830. Under Rule 4 of the Federal Rules of Civil Procedure, Rosenberg’s
deadline to answer or otherwise respond to the complaint in the above referenced proceeding (the
“Complaint”) is or would be March 26, 2019.
       By stipulation dated January 25, 2019, the parties agreed that the deadline for Rosenberg
to answer or otherwise respond to the Complaint shall be February 14, 2019. The stipulation,
together with Rosenberg’s waiver of service and related documents, was filed via ECF on January
27, 2019. See ECF Docket No. 10.
        The mutually agreed-upon deadline of February 14, 2019 to answer or otherwise respond
to the complaints filed in each of the actions referenced above will ensure that the Court is apprised
of all parties’ positions before the status conference currently scheduled for February 15, 2019 in
Marshal Rosenberg v. Metropolis Group, Inc. et al, 18-cv-04830. Accordingly, the parties
respectfully request that the Court issue an order adopting the February 14, 2019 deadline set forth
in the parties’ stipulations filed in Marshal Rosenberg v. Metropolis Group, Inc. et al, 18-cv-04830
and A&N Design Studio d/b/a Door3 Business Applications v. Marshal Rosenberg, 18-cv-11291.

                                                      Respectfully Submitted,

Date: New York, New York
      January 28, 2019

 .       /s/ Robert J. deBrauwere .                       /s/ Kamanta C. Kettle     .
      Robert J. deBrauwere                            Raymond J. Dowd
      Joshua Weigensberg                              Samuel A. Blaustein
      Giovanna Marchese                               Kamanta C. Kettle
      Pryor Cashman LLP                               Dunnington, Bartholow
      7 Times Square                                  & Miller LLP
      New York, New York 10036                        230 Park Avenue, 21st Floor
      Telephone: (212) 421-4100                       New York, New York 10169
      rdebrauwere@pryorcashman.com                    Telephone: (212) 682-8811
      jweigensberg@pryorcashman.com                   rdowd@dunnington.com
      gmarchese@pryorcashman.com                      sblaustein@dunnington.com
      Attorneys for Marshal Rosenberg                 kkettle@dunnington.com
                                                      Attorneys for A&N Design Studio d/b/a
                                                      Door3 Business Applications
         Case 1:18-cv-04830-AKH Document 47 Filed 01/28/19 Page 3 of 3




The Honorable Alvin K. Hellerstein
January 28, 2019
Page 3

 SO ORDERED:
                                          _____________________________
 Date:   New York, New York                Alvin K. Hellerstein
         _____________, 2019               United States District Judge
